The issue in this case is very simple. The action was commenced in the Court of Appeals of Henry county by the relator, Fred Sattler, seeking a writ of prohibition restraining the defendant from hearing an election contest case, involving the election of mayor in the village of Napoleon, in that county, for the reason that the defendant was without jurisdiction to hear the case because he had not been elected as a probate judge. *Page 355 
Prior to such hearing, the probate and common pleas courts had been duly and legally combined, and the defendant had been duly and legally elected and qualified as a judge of the court of common pleas, and was functioning as probate judge in the contested election cases, the same as in all other respects as any probate judge would do in a county where the two courts had not been so combined. The probate court was not extinguished by the combination of the two courts.
The Court of Appeals dismissed the action of relator at his costs. There was no error in this action of the Court of Appeals, and the judgment of that court will be affirmed.
Judgment affirmed.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.